DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to application 17/045815 filed on 10/7/20. Claims 1, 3-13, and 15-24 are pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed.

Information Disclosure Statement
The Information Disclosure Statements received on 10/7/20 and 10/26/20 have been considered.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
The prior art of record, US 2017/0347100 A1 to Chou et. al. (hereinafter "Chou") and US 9754405 B1 to Young et. al. (hereinafter "Young") do not disclose on the basis of determining that the predicted occupancy pattern is not all zero, enabling predictive coding and, for each respective sub-volume within the volume, determining, from a bit in the ordered series of bits corresponding to respective sub-volume, whether that respective sub-volume is predicted to be empty and, if so, selecting a first context set containing at least one first context, and, if not, selecting a second context set containing at least one second context, the at least one first context being mutually exclusive from the at least one second context, and context-adaptively entropy coding a bit of the bit sequence corresponding to that respective sub-volume based on a context selected from the selected context set, to produce encoded data for the bitstream.
Rather, Chou discloses  a method of encoding a point cloud to generate a bitstream of compressed point cloud data, the point cloud being located within a volumetric space recursively split into sub-volumes and containing the points of the point cloud, each of the points having a geometric location within the volumetric space, wherein a volume contains a set of points the locations of which are to-be-coded, and wherein occupancy of sub-volumes of the volume is indicated using a bit sequence with each bit of the bit sequence indicating whether a respective sub-volume in a scan order within the volume contains at least one of the points in the set of point, the method comprising: determining a predicted set of points for the volume based on a set of previously-coded points and a selected coding mode; determining a predicted occupancy pattern that includes an ordered series of bits, each bit corresponding to one of the respective sub-volumes and indicating whether that respective sub-volume contains at least one of the predicted points from the predicted set of points; and, Young discloses  determining that the predicted occupancy pattern is not all zero.


Allowable Subject Matter
Claims 1, 3-13, and 15-24 are allowable.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    He et al., US 2019/0034228 A1, discloses method and apparatus for task scheduling. 
        2.    Yoon et al., US 2018/0173239 A1, discloses method for updating occupancy map based on grids and octrees, involves generating ultra-ray, and updating occupancy map by updating cell through which ultra-ray corresponding to rays related to cells forming occupancy map passes. 
        3.    Cohen et al., US 2017/0214943 A1, discloses point cloud compression using prediction and shape-adaptive transforms. 

Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485